DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed on 11/09/21.  Claims 1 and 4-16 are pending, wherein claims 7-12 and 15 remain withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 4-6, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-276039A (cited in IDS filed 1/10/20) in view of JP 04-124229A (cited in IDS filed 5/14/21).
Note that a machine translation of JP 2004-276039A was filed by applicant on 9/30/20.
Regarding claim 1, JP 2004-276039A teaches a method for producing a metal ingot by using an electron-beam melting furnace (paragraph [0001], [0009]) having an electron gun (30) capable of controlling a radiation position of an electron beam (paragraph [0013], scan of the electron beam from the downstream side turned to the upstream side) and a hearth (10) that accumulates a molten metal of a metal raw material (40), the metal ingot containing 50% by mass or more in total of titanium (paragraph [0018], can be material of high purity, such as titanium sponge), said method comprising:
radiating a first electron beam onto a surface of the molten metal along an irradiation line (fig 2, paragraph [0028], beam pattern may be zigzag, cyclic/annular, or linear), wherein:
among a plurality of side walls of the hearth that accumulate the molten metal of the metal raw material, a first side wall is a side wall provided with a lip portion for causing molten metal in the hearth to flow out into a mold (fig 1-2, first side wall with lip pours into mold 20);
the irradiation line is disposed in a downstream region between an upstream region in which the metal raw material is supplied onto the surface of the molten metal and the first side wall, such that the irradiation line blocks the lip portion, and two end portions of the irradiation line are positioned in a vicinity of the side wall of the hearth (fig 2, see electron beam pattern corresponding to part 11b, paragraph [0015], pattern can be inclined with respect to flow direction by one set of an electron gun, paragraph [0028], can be zigzag or straight line);
the radiation of the first electron beam along the irradiation line increases a surface temperature of the molten metal at the irradiation line above an average surface temperature of the 
JP 2004-276039A teaches the two end portions of the irradiation line are positioned in a vicinity of the first side wall (fig 2, see electron beam pattern corresponding to part 11b, paragraph [0015], pattern can be inclined with respect to flow direction by one set of an electron gun, paragraph [0028], can be zigzag or straight line), but is quiet to the two end portions of the irradiation line are positioned at an inside face of any side walls of the hearth or in a region in which a separation distance from an inside face of any of the plurality of side walls of the hearth is 5 mm or less.
JP 04-124229A teaches electron beam melting of titanium (p.1 lines 13-14) where an electron beam irradiation line 7 is spaced less than 50 mm from the side walls of the hearth (4) (lines 88-95).  As a result, the surface temperature in the hearth can be made uniform, and that the temperature measurement at the central portion of the molten pool can be considered as an average value of the surface temperature of the molten pool (lines 88-95).
In view of the teachings of JP 04-124229A, it would have been obvious to position a portion of the irradiation pattern of JP 2004-276039A to be less than 50 mm from the side wall of the hearth, so as to form a uniform average surface temperature of the hearth.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)).

Regarding claims 5-6, JP 2004-276039A is quiet to the irradiation line has a convex shape that projects from the lip portion side toward the upstream (claim 5), and that the irradiation line is in a V-shape, or a circular arc shape having a diameter that is equal to or larger than an opening width of the lip portion (claim 6).
	However, JP 2004-276039A shows in figure 2 irradiation lines having a zigzag pattern projecting from the lip portion side toward the upstream (fig 2) and that the length of the lines are larger than the opening width of the lip portion (fig 2).  JP 2004-276039A further teaches that it is sufficient to just select a beam pattern suitably according to the kind of raw material, and that various patterns, such as a zigzag or a cyclic/annular form can be used for the guard zone (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art to form the irradiation line as a circular arc shape projecting from the lip portion toward the upstream, as JP 2004-276039A suggests various patterns can be used including cyclic/annular forms, and that the courts have held that changes In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(IV)(B).

Regarding claim 13, JP 2004-276039A teaches a plurality of the first electron beams are radiated along the irradiation line using a plurality of electron guns (paragraph [0015], using two sets of electron guns as an aspect for which an electron beam is scanned in bi-directionalities with a molten metal flow), but is quiet to the radiation paths of the first electron beams intersect or overlap on the surface of the molten metal.
	However, JP 2004-276039A shows an irradiation line having a zigzag pattern (fig 2, paragraph [0028]), which can be considered as having two directions (inclined to the right, and inclined to the left).  It would have been obvious to one of ordinary skill in the art to use the two sets of electron guns for the zigzag pattern as an alternative to one gun, thereby intersecting the paths, as JP 2004-276039A recognizes that the same effect can be achieved whether using one or two electron guns (paragraph [0015]). 

Regarding claim 16, JP 2004-276039A teaches the metal raw material contains 50% by mass or more of a titanium element (paragraph [0018], can be material of high purity such as titanium sponge).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-276039A as modified by JP 04-124229A as applied to claim 1 above, and further in view of Entrekin (US 4,838,340, cited in IDS filed 5/14/21).
Regarding claim 14, JP 2004-276039A teaches the hearth comprises one refining hearth only (hearth 10) and the metal raw material is melted at a raw material supplying portion (position where raw material 40 is supplied in the hearth), the metal raw material in the molten metal is refined within 
Entrekin et al teaches continuous casting of fine-grain ingots by supplying molten metal to a mold (abstract), where the apparatus includes a cold hearth containing a pool of molten metal and energy input devices such as electron beam guns or plasma torches for melting the material in the hearth and maintaining the temperature of the molten material in the hearth (abstract).  Entrekin et al teaches at the inlet end of the hearth, a bar 13 of metal alloy to be refined and cast is moved toward the hearth in the usual manner (col 3 lines 50-65) and melted by energy input device 14 to produce a stream of molten material flowing into the hearth (col 4 lines 1-15, fig 1).  Alternatively, the raw material supplied to the hearth may be in particulate form (col 3 lines 60-64).
It would have been obvious to one of ordinary skill in the art to substitute the particulate raw material supply of JP 2004-276039A with a raw material bar which is melted and caused to drip into the hearth, as disclosed in Entrekin et al, as obvious alternatives for performing the same function of supplying the raw material.

Terminal Disclaimer
The terminal disclaimer filed on 11/09/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application S/N 16/604,916 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Objections to the drawings and the specification set forth in the previous Office Action have been withdrawn in response to applicant’s amendments to the drawings and abstract.
The provisional obvious type double patenting rejection set forth in the previous Office Action have been withdrawn in response to applicant’s filing of a terminal disclaimer.
Applicant's arguments filed 11/09/21 have been fully considered but they are not persuasive.
Applicant has amended independent claim 1 to incorporate subject matter from dependent claim 3 (now cancelled).  Applicant notes that one of the objectives of the present invention is to inhibit impurities, such as LDIs, from flowing into a mold from the hearth, during production of a metal ingot, by setting two end portions of the irradiation line in the vicinity of a side wall blocking the lip portion, causing the LDIs that float to move in a direction away from the lip portion.
Applicant argues that JP’039 scans an electron beam in a direction opposite to the flow direction of the molten metal, so as to push the LDI floating on the surface of the molten metal back to an upstream side of the molten metal flow, and additionally, the mean temperature of the guard zone is set to the melting point of the LDI or more, thus being possible to dissolve the LDI in the vicinity of the molten metal discharge port, without being pushed back to the upstream side.
It is noted that applicant’s claims do not preclude the irradiation pattern of JP’039.  Applicant’s claims do not require only a single irradiation line and does not preclude scanning the electron beam in the opposite direction.  Although JP’039 discloses a zigzag pattern, JP’039 also recognizes linear patterns as shown in figure 2.  Applicant’s claims also do not mention LDIs, and thus would not preclude the melting of the LDIs in JP’039.
	Applicant argues, that as shown in fig 2 of JP’039, the electron beam is not disposed so as to block the lip portion.  The examiner disagrees.  The electron beam in fig 2, which forms the guard zone 11b, is positioned in the vicinity of the lip portion and would thus perform the function of blocking the lip portion.  As discussed earlier by applicant, JP’039 teaches the temperature of the region adjacent the discharge port to be at a higher temperature so as to fully melt LDIs before flowing through the discharge port (paragraph [0016]), thus performing the function of blocking the lip portion.

	Applicant does not claim maintaining the temperature, as argued, nor LDIs, only requiring increasing a surface temperature at the irradiation line and forming a molten metal flow toward upstream.  Furthermore, JP’039 does not indicate that the temperature of the molten metal cannot be maintained at the guard zone, contrary to applicant’s arguments.  Applicant appears to be arguing that JP’039 cannot perform its intended function.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  MPEP 716.01(c).  MPEP 2145(I).
	Applicant notes that the secondary references fail to cure the deficiencies of JP’039.  The examiner disagrees for the reasonings noted in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735